Case 1:19-cr-00269-CG-B Document 44 Filed 08/25/20 Page 1 of 3          PageID #: 150




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

   UNITED STATES OF AMERICA                )
                                           )
   v.                                      ) CRIM. NO. 19-CR-000269-CG
                                           )
   LLOYD JOHNS, JR.                        )

                       FINAL ORDER OF FORFEITURE

         This cause now comes before the Court upon the United States’ motion

   for a Final Order of Forfeiture for the following property:

       One Taurus, PT111 Millennium G2, 9mm, pistol, serial number
   TJO20681; and,

        One SCCY Industries, CPX-1, 9mm, pistol, serial number
   192893.

         The Court hereby finds that the motion is due to be GRANTED, for

   the reasons set forth therein and as set out below:

         On May 18, 2020, the United States filed a motion for preliminary

   order of forfeiture for the two firearms. (Doc. 30, PageID.78-81) In that

   motion, the United States established the defendant’s interest in the property

   and the nexus between the property and the defendant’s conviction for Count

   One of the Indictment. On May 18, 2020, pursuant to 18 U.S.C. § 924(d)(1),

   Title 28 U.S.C. § 2461(c) and Fed. R. Crim. P. 32.2(b)(2), the Court entered a

   preliminary order of forfeiture for the two firearms. (Doc. 31, PageID.85-88)

         In accordance with the provisions of 21 U.S.C. § 853(n) and Fed. R.

   Crim. P. 32.2(b)(6), the United States published notice of the forfeiture, and
Case 1:19-cr-00269-CG-B Document 44 Filed 08/25/20 Page 2 of 3            PageID #: 151




   of its intent to dispose of the two firearms, on the official government website,

   www.forfeiture.gov, beginning on May 28, 2020, and ending on June 26, 2020.

   (Doc. 34, PageID.105-109) The publication gave notice to all third parties

   with a legal interest in the property to file with the Clerk of the Court, 155

   St. Joseph Street, Mobile, AL 36602, and a copy served upon Assistant

   United States Attorney Gina S. Vann, 63 South Royal Street, Suite 600,

   Mobile, AL 36602, a petition to adjudicate their interest within 60 days of the

   first date of publication. No third party filed a petition or claimed an

   interest in the property, and the time for filing any such petition has expired.

          Further, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), forfeiture of the

   two firearms became final as to the defendant, Lloyd Johns, Jr., at the time of

   sentencing and was made a part of the sentence and included in the

   judgment. (Doc. 40, PageID.133-138)

          Thus, the United States has met all statutory requirements for the

   forfeiture of the firearms, and it is appropriate for the Court to enter a final

   order of forfeiture.

          NOW, THEREFORE, the Court having considered the matter and

   having been fully advised in the premises, it is hereby ORDERED,

   ADJUDGED and DECREED that for good cause shown, the United States’

   motion is GRANTED. Under 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c) and

   Fed. R. Crim. P. 32.2(c)(2), all right, title, and interest in the two firearms are

   CONDEMNED, FORFEITED and VESTED in the United States for

                                            2
Case 1:19-cr-00269-CG-B Document 44 Filed 08/25/20 Page 3 of 3          PageID #: 152




   disposition according to law; and,

         IT IS FURTHER ORDERED that the Bureau of Alcohol, Tobacco,

   Firearms and Explosives or other duly authorized federal agency take the

   two firearms into its secure custody and control for disposition according to

   law; and,

         IT IS FURTHER ORDERED that pursuant to 21U.S.C. § 853(n)(7),

   the United States of America has clear title to the two firearms and may

   warrant good title to any subsequent purchaser or transferee; and,

         IT IS FURTHER ORDERED that the Bureau of Alcohol, Tobacco,

   Firearms and Explosives or other duly authorized federal agency is hereby

   authorized to dispose of the two firearms in accordance with the law; and,

         IT IS FURTHER ORDERED that the Court shall retain jurisdiction

   in this case for the purpose of enforcing this Order.

         DONE AND ORDERED this 24th day of August 2020.

                              /s/ Callie V. S. Granade
                              SENIOR UNITED STATES DISTRICT JUDGE




                                          3
